— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered April 29, 1990, convicting him of burglary in the first degree, criminal possession of a weapon in the fourth degree, criminal mischief in the fourth degree (two counts), criminal possession of stolen property in the fifth degree, and criminal contempt in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, his guilt of burglary in the first degree was proven beyond a reasonable doubt. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490, 495).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Harwood, Miller and Santucci, JJ., concur.